Citation Nr: 1808092	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral skin condition of the feet.


REPRESENTATION

The Veteran represented by:	Alexandra M. Jackson, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran, C. G., and T. W.


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.  His service included duty in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2017 the Veteran appeared at a hearing before the undersigned.

Review of the file shows that a September 2005 rating decision denied the Veteran's claims for service connection for right foot injury, left foot injury and for "dermatophytosis (tinea pedis and tinea interdigitum), bilateral feet (claimed as rash of bilateral feet secondary to feet being wet all the time)."  In October 2010, the Veteran filed a supplemental claim for compensation requesting a reopening of his previously denied claim for "both feet."  The May 2011 rating decision denied reopening claims for left foot injury and right foot injury because new and material evidence was not submitted.  

In November 2011, the Veteran filed a notice of disagreement to the October 2010 rating decision stating, "I never had bad feet until Viet-Nam.  The rashes just won't go away."  An SOC was issued in 2014 and continued to deny reopening the musculo-skeletal foot injury claims.  The Veteran filed his appeal to the Board in June 2014, stating, "I've had both feet almost rotten off."  The Veteran's October 2010 claim does not specify that he requests reopening of his claim for a skin condition of both feet.  However, it is clear from his November 2011 notice of disagreement, June 2014 appeal to the Board, April 2017 testimony, and clarification provided by his representative that he seeks service connection for a skin condition of both feet.  Therefore, the two claims now before the Board (for reopening of the right foot injury and the left foot injury) are recharacterized as one claim to reopen previously denied service connection for bilateral skin condition of the feet.

The Board notes that newer claims for service connection for PTSD and dental issues, and to reopen a claim for residuals from herbicide exposure, were filed in June 2014.  Service connection for PTSD was allowed by a December 2017 rating decision.  This represents a full grant of the benefit sought and the issue is no longer in appellate status.  In January 2018, the Veteran perfected an appeal as to the service connection claim for a dental disability and the denied reopening of claims for residuals based on herbicide exposure.  The Board declines taking jurisdiction over these issues at this time as it appears that the RO is still working on them (e.g., the RO has not yet certified the perfected appeals to the Board which is an indication those issues are not ready for appellate review).  Consequently, these issues will be the subject of a future decision by the Board if warranted.


FINDINGS OF FACT

1.  A September 2005 rating decision denied the Veteran's claim seeking service connection for bilateral skin condition of the feet; the Veteran did not appeal, no new and material evidence was received within the appeals period, and the decision is final.

2.  VA has not received new evidence since the September 2005 rating decision, which relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral skin condition of the feet.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992).

The September 2005 rating decision denied service connection for bilateral skin condition of the feet because the RO found no evidence that the Veteran was treated for skin rashes in service.  Further, service connection, based on exposure to herbicide agents, was denied because the skin condition claimed is not a disability related to herbicide exposure under VA regulations.  See 38 C.F.R. § 3.309(e).  The Veteran was notified of the decision and his appellate rights in an October 2005 letter, but he did not appeal.  New and material evidence was not received within one year of the determination.  Therefore, the September 2005 rating decision became final.  38 U.S.C.§ 7105; 38 C.F.R. §§ 3.156 (b), 20.302; 20.1103.

At the time of the September 2005 denial, the evidence of record included National Personnel Records Center verification of the Veteran's service in the Marine Corps and in Vietnam, the Veteran's service treatment records, private medical records from 1973, and VA treatment records from December 2003 to February 2004.  Also of record were the Veteran's prior claims asserting a skin condition on his feet while on active duty in Vietnam.  

Since the September 2005 denial, a copy of the Veteran's form DD 214 and additional VA medical records were added to the file.  Also, the Veteran provided testimony at a Travel Board hearing.  

The information contained in the Veteran's DD 214 was previously established by the April 2005 service record verification from the National Personnel Records Center.  The VA treatment records added to the file, including a September 2013 Teledermatology Imaging Report, confirm the Veteran has a skin condition of his feet.  The current skin condition was previously evidenced by VA treatment records from 2004.  The Veteran's testimony, that he experienced rashes on his feet in Vietnam, is duplicative of assertions contained in claims filed prior to September 2005.

The Board finds that the new evidence is cumulative to evidence of record at the time this claim was denied in September 2005.  Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim for service connection for bilateral skin condition of the feet is not reopened.


ORDER

Reopening the claim for service connection for bilateral skin condition of the feet is denied, as new and material evidence was not received.




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


